We have considered appellees' motion for rehearing and have concluded that it should be overruled, but that the order of reversal in the original opinion should be amended.
There is considerable confusion in the findings of the district court that we are unable to reconcile, caused by the court's adopting various findings requested by the parties without making full and complete findings of his own. If the latter rule were followed, it would save this court trouble and annoyance in discovering the real findings of the court, and avoid duplication and inconsistencies.
There is a finding that the rental value was one-half the crops and that the value of the crops was $12,331.70. This finding fixes the rental value at $6,165.85. Appellees' requested finding No. 10 was refused, and the court in lieu found the rental value to be $2,550. There was no adjustment of the accounts, from which it was determined which party was indebted to the other and to what extent. The accounting should be completed with or without additional evidence, at the discretion of the court.
The motion for a rehearing is overruled.
The cause will be reversed and remanded, with instructions to strike from the appellees' credits the allowance for depreciation of the farm in question and to reconsider and determine the balance that may be due either party from the findings and conclusions of the court, to be made from the testimony heretofore taken, unless he shall be of the opinion that it is necessary for a just determination of the suit that additional evidence is required; in which case additional evidence upon any particular question may be received at the court's discretion.
The cause is reversed and remanded for further proceedings not inconsistent with this court's opinions.
It is so ordered.
SADLER, C.J., and HUDSPETH and BICKLEY, JJ., concur.
ZINN, J., did not participate.